UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

YOVANI SANCHEZ GOMEZ,
                                                17 Civ. 4652   (HBP)
                         Plaintiff,
                                               OPINION
        -against-                              AND ORDER 1

BKUK CORP. , et al . ,

                         Defendants.

-----------------------------------x


               PITMAN, United States Magistrate Judge:


              On or about May 30, 2018 all parties to this Fair Labor

Standards Act/Labor Law action entered into a settlement agree-

ment.       The settlement provided, in pertinent part, that defen-

dants would pay plaintiff a total of $19,000.00 in three install-

ments -- $6,333.00 on June 1, 2018, $6,333.00 on July 1, 2018 and

$6,333.00 on August 1, 2018.          The parties also agreed that

defendants would furnish plaintiff with an affidavit of confes-

sion of judgment that would permit plaintiff to enter judgment

against defendants if, after notice, defendants failed to cure

any default in making the installment payments within 15 business

days.       Specifically, in the event of an uncured default, the

affidavit of confession of judgment was to authorize plaintiff to

enter judgment in the amount of the unpaid balance of the judg-



        1
      All parties have consented to my exercising plenary
jurisdiction in this matter pursuant to 28 U.S.C. § 636(c)
ment plus $8,000.00, prejudgment interest at the rate of 9% per

annum plus reasonable attorney's fees.

          Plaintiff's attorney has submitted an affidavit estab-

lishing that defendants' total payment to date has been

$3,782.00, paid on September 14, 2018, and that defendants,

despite being given the required notice, have failed to cure

their default in a timely manner (Affidavit of Adam Braverman,

Esq., sworn to September 27, 2018 (Docket Item 28)).    Plaintiff

now seeks to have judgment entered against defendans.

          The unpaid principal balance is $15,218.00    ($19,000 -

$3,782.00).

          Pursuant to section 5(B) of the parties' settlement

agreement, the entire balance of the $19,000.00 settlement amount

became due and owing 15 days after the notice of default was sent

on June 27, 2018, i.g., the settlement amount of $19,000.00

became due and owing as of July 12, 2018.    This entire amount was

unpaid through September 14, 2018, when a partial payment of

$3,782.00 was made.   The interest due through September 14, 2018

is$ 299.84, calculated as follows: $19,000.00 x 0.09 x 64

days/365 days= $299.84.    Because $3,782.00 of the $19,000.00 was

ultimately paid on September 14, 2018, the principal balance from

that date forward was $15,218.00.    The simple interest on that

sum through October 3, 2018 is $63.79, calculated as follows:




                                 2
$15,218.00 x 0.09 x 17 days/365 = $63.79.      Thus, the total

interest owed through October 3, 2018 is $363.63.

           Plaintiff's attorney has also submitted time records

demonstrating that counsel has incurred fees of $2,065.00 in his

efforts to enforce the settlement.      This figure is derived by

multiplying the number of hours spent by counsel      (5.9 hours) by

counsel's hourly rate ($350.00).       I find both the amount of time

spent by counsel attempting to enforce the settlement and the

hourly rate to be reasonable.

           Plaintiff has submitted an affidavit of confession of

judgment executed on behalf of Bkuk Corporation and Besim Kukaj

only.   No affidavit of confession of judgment has been provided

with respect to defendants Luan Kukaj and Adrian Lazo.

           Plaintiff's counsel's affidavit establish the necessary

conditions to permit entry of judgment against Bkuk Corporation

and Besim Kukaj.   Because no affidavit of confession of judgment

has been provided as to them, there is no basis to enter judgment

against Luan Kukaj and Adrian Lazo.

           Accordingly, the Clerk of the Court is respectfully

requested to enter judgment against defendants Bkuk Corporation

and Besim Kukaj only in the total amount of $25,646.63, comprised

of the unpaid balance of the settlement amount ($15,218.00), the

$8,000.00 penalty amount,   interest through October 3,      2018

($363.63) and reasonable attorney's fees      ($2,065.00).


                                   3
           The Clerk of the Court is respectfully requested to

mark Docket Item 27 closed.

Dated:   New York, New York
         October 3, 2018

                                    SO ORDERED




                                    HENRYPIT
                                    United States Magistrate Judge

Copy transmitted to:

All Counsel




                                4
